In his motion for rehearing appellant insists that the witness Everett, testifying for the State, gave evidence at variance with the testimony of the other eyewitnesses, and that it brings the testimony in such condition of conflict as that the conviction should not be allowed to stand. We have reviewed the testimony of the other witnesses, and also that of Everett, and have concluded that while he does mention some things that the others do not speak of, there is nothing in the matters mentioned by him which negatives the guilt of the accused, or should operate to cause reversal of the case. *Page 56 
We are unable to follow appellant's argument against the charge of the court on the question of alibi. This court has often approved the charge given, which was, in substance, that if the evidence raised a reasonable doubt in the minds of the jury as to appellant's presence at the time and place of the homicide, he should be acquitted.
Not being able to agree with any of appellant's contentions, the motion for rehearing will be overruled.
Overruled.